         Case 4:17-cv-00141-BMM Document 96 Filed 03/04/19 Page 1 of 4



John L. Amsden, Esq.
Michael G. Black, Esq.
BECK, AMSDEN & STALPES PLLC
1946 Stadium Drive, Suite 1
Bozeman, MT 59715
Tel: (406) 586-8700
Fax: (406) 586-8960
amsden@becklawyers.com
mike@becklawyers.com

John M. Morrison, Esq.
MORRISON, SHERWOOD, WILSON & DEOLA PLLP
401 North Last Chance Gulch, PO Box 557
Helena, MT 59601
Tel: (406) 442-3261
Fax: (406) 443-7294
john@mswdlaw.com

Attorneys for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA, GREAT FALLS DIVISION


  AUDREY TURNER, VICKY BYRD,                CAUSE NO. CV-17-141-GF-BMM
  JENNIFER TANNER, LINDA LARSEN,
  PAUL LEE, BRANDI BRETH, KATE
  HOULIHAN, BARB MOSER,                  PLAINTIFFS’ MOTION TO COMPEL
             Plaintiffs,                 PRODUCTION OF DOCUMENTS BY
                                             SUBPOENA DIRECTED TO
          v.                               CLIFTONLARSONALLEN, LLP

  NORTHERN MONTANA HOSPITAL, a
  Montana Nonprofit Corporation, ST.
  PETER’S HOSPITAL, a Montana
  Nonprofit Corporation, BOZEMAN
  DEACONESS HEALTH SERVICES, a
  Montana Nonprofit Corporation, RCHP
  BILLINGS—MISSOULA LLC, a
  Delaware Limited Liability Company,
  CMC MISSOULA INC., a Montana
  Nonprofit Corporation, and BILLINGS
  CLINIC, a Montana Nonprofit
  Corporation,
                Defendants.
        Case 4:17-cv-00141-BMM Document 96 Filed 03/04/19 Page 2 of 4



       Pursuant to Rules 26, 37 and 45 of the Federal Rules of Civil Procedure,

Plaintiffs hereby move for an order compelling CliftonLarsonAllen, LLP to

produce documents in response to Plaintiffs’ reissued subpoena seeking production

of documents regarding audits of books and records of Defendant CMC Missoula,

Inc.

       Pursuant to Fed. R. Civ. P. 37(a)(1), the undersigned hereby certifies that

Plaintiffs’ attorneys have in good faith conferred on February 22, 2019, with the

attorneys for CMC Missoula, Inc. in an effort to resolve this dispute without court

action. Plaintiffs further contacted the Court in order to request guidance as to

CMC Missoula’s designation of certain documents as “confidential” and have

requested a status conference in this regard. As required by paragraph 5 of the

Amended Order (Doc. 89), Plaintiffs must file this Motion within 10 days of

February 22, 2019. Plaintiffs have complied with paragraph 5 of the Amended

Order (Doc. 89).

       Pursuant to LR 7.1, counsel for CMC Missoula, Inc. has been contacted and

has objected to this Motion. Counsel for Plaintiffs believe that this matter may be

resolved by stipulation, but also reasonably believe that CliftonLarsonAllen, LLP

will require an Order of this Court in order to produce documents in response to

the subpoena at issue. This Motion is accompanied by a brief in support filed

herewith.


                       PLAINTIFFS’ MOTION TO COMPEL PRODUCTION
                   OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 2
        Case 4:17-cv-00141-BMM Document 96 Filed 03/04/19 Page 3 of 4



      CliftonLarsonAllen, LLP has been served with this Motion and supporting

materials.


      DATED this 4th day of March 2019.


                                     SUBMITTED BY:


                                     /s/ Michael G. Black
                                     BECK AMSDEN & STALPES, PLLC
                                     1946 Stadium Drive, Suite 1
                                     Bozeman, MT 59715

                                     John M. Morrison, Esq.
                                     MORRISON, SHERWOOD, WILSON &
                                     DEOLA PLLP
                                     401 North Last Chance Gulch, PO Box 557
                                     Helena, MT 59601

                                     Attorneys for Plaintiffs




                    PLAINTIFFS’ MOTION TO COMPEL PRODUCTION
                OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 3
        Case 4:17-cv-00141-BMM Document 96 Filed 03/04/19 Page 4 of 4



                         CERTIFICATE OF SERVICE

       I hereby certify that, on the 4th day of March 2019, a true and accurate copy
of the foregoing was served upon counsel listed below by the means indicated:


CliftonLarsonAllen LLP                                                   U.S. MAIL
c/o Adam Steimel, Individual Contact for
Registered Agent CT Corporation System Inc.
120 South Central Avenue, Suite 400
Clayton, MO 63105

CliftonLarsonAllen LLP                                    EMAIL AND U.S. MAIL
c/o John A. Shutkin, Esq.
General Counsel
CliftonLarsonAllen LLP
131 Hartwell Avenue, Suite 300
Lexington, MA 02421
john.shutkin@claconnect.com



                                       /s/ Michael G. Black
                                       BECK, AMSDEN & STALPES, PLLC




                     PLAINTIFFS’ MOTION TO COMPEL PRODUCTION
                 OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 4
